COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


CHRISTOPHER D. GRAY
                                                                 MEMORANDUM OPINION *
v.     Record No. 0398-10-2                                          PER CURIAM
                                                                     JULY 27, 2010
COFFEEWOOD CORRECTIONAL CENTER/
 COMMONWEALTH OF VIRGINIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Michael L. Ritchie; Ritchie Law Firm, P.L.C., on brief), for
                 appellant.

                 (Kenneth T. Cuccinelli, II, Attorney General; Wesley G. Russell, Jr.,
                 Deputy Attorney General; Peter R. Messitt, Senior Assistant
                 Attorney General; Scott John Fitzgerald, Senior Assistant Attorney
                 General, on brief), for appellee.


       Christopher D. Gray appeals a decision of the Workers’ Compensation Commission

finding that Gray did not meet his burden in establishing the causal connection between his low

back injury and the compensable work accident. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Gray v. Coffeewood Correctional

Center, VWC File No. 233-13-98 (Feb. 9, 2010). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.